Title: To Benjamin Franklin from Charles Thomson, 26 November 1769
From: Thomson, Charles
To: Franklin, Benjamin


Sir,
Phila, Nov. 26, 1769.
As Capt. Sparks sails sooner than was expected, the Committee of Merchants here have not time to write to you, they have therefore desired me to enclose you a copy of their letter to the Committee of Merchants in London. As the Parliament will no doubt at their meeting take under consideration the affairs of America, it is necessary you should be fully acquainted with the temper and disposition of the Colonies.
Though the Merchants of this place and New York have agreed to confine their non-importation to the repeal of the act laying duties on tea, paper, glass, and paint: yet this does not arise from any alteration of sentiment in the minds of the people in general, nor from a conviction that this is the only act that affects the liberty of America. It was necessary therefore that the conduct of the Merchants might not affect the general cause, and prevent such a redress of grievances as would give general satisfaction, to explain those wrongs of which the people complain, and inform them of what alone can put a full and final end to the unhappy dispute which has arisen between Great Britain and the Colonies; a partial redress will little avail to allay the heats and quiet the minds of the people. The Colonies see plainly that the Ministry have adopted a settled plan to subjugate America to arbitrary power; that all the late acts made respecting them tend to this purpose. First, the Parliament claims a right to levy taxes on the Americans, without their consent; and, to shew the extent of the authority which they mean to exercise, they declare that they have a power to make laws to bind them in all cases whatever: By another act they suspend the legislative authority of an American Assembly for daring to dispute their commands, and for not implicitly obeying their dictates. Nay, to convince the Americans that no act of their legislatures, however solemnly passed and ratified, can screen them from the power of Parliament, they, by another act, order a certain sum to be paid as a fee to one of the petty Officers of the Customs, with these words annexed, “Any law, bye-law, or act of Assembly in any of the Colonies to the contrary notwithstanding.” But as the raising revenue, and taking the purse-strings into their own hands, is their main end and view, knowing that every other power must follow this, they impower the King to erect a board of Commissioners here with unlimited powers, and that the courts of common law may not obstruct them in their proceedings, they extend the jurisdiction of the Admiralty Court, and grant the Officers of the Customs, and every informer, the option of commencing every suit, relative to the revenue, in that Court. The army which was left in America after the late war, under pretence of securing and defending it, is now publicly declared to be for the purpose of enforcing obedience to the authority of Parliament. The remonstrances and petitions of the Assemblies in favour of their rights, and against these claims of Parliament, are treated as seditious; and the attempts of individuals to procure a redress of grievances, are deemed rebellion and treason: And, in order to intimidate the Colonies, an antique obsolete law is revived, and the Crown addressed to send for persons accused of treasonable practices in America, and try them in England. How much farther they may proceed, is uncertain; but, from what they have already done, the Colonies see that their property is precarious, and their liberty insecure. It is true, the impositions already laid are not very grievous; but if the principle is established, and the authority by which they are laid is admitted, there is no security for what remains. The very nature of freedom supposes that no tax can be levied on a people without their consent given personally, or by their Representatives. It was not on account of the largeness of the sum demanded by Charles I that ship money was so odious to the Commons of Britain, but because the principle upon which it was demanded left them nothing they could call their own.
The continuation of this claim of the Parliament will certainly be productive of ill consequences, as it will tend to alienate the affections of the Colonies from the Mother Country. Already it has awakened a spirit of enquiry. The people by examining have gained a fuller knowledge of their rights, and are become more attentive and watchful against the encroachments of power: at the same time they are become more sensible of the resources they have among themselves for supplying their real wants. Resentment as well as necessity will drive them to improve these to the utmost. And from the genius of the people, and the fertility of the soil, it is easy to foresee, that, in the course of a few years, they will find at home an ample supply of all their wants. In the mean while their strength, power, and numbers, are daily increasing. And as the property of land is parcelled out among the inhabitants, and almost every Farmer is a Freeholder, the spirit of liberty will be kept awake, and the love of freedom deeply rooted. And when strength and liberty combine, it is easy to foresee that a people will not long submit to arbitrary sway. Thus, by a blind infatuation and madness of politics, a weak, short-sighted Ministry, have been ruining their country, and hastening a period they seemed to dread, by the very means which they intended to prevent it.
I have often viewed, with infinite satisfaction, the prodigious growth and power of the British Empire; and have pleased myself with the hopes that in a century or two the British Colonies would overspread this immense territory added to the Crown of Britain, carrying with them the religion of Protestants, and the laws, customs, manners, and language of the country from whence they sprung; while England placed at the head of the Empire superintended the whole, and by the wisdom of her councils prevented the jarring interests of the several inferior states, united their strength for the general good, and guarded them from the attacks of foreign powers. In such a situation she might have laughed at the compacts of the Bourbon family, and defied the united powers of Europe. But alas! the folly of a weak administration has darkened the prospect. And what the issue will be must be left to Providence; while we with humble adoration pray the supreme Governor of the Universe to over-rule events for the general good.
